Citation Nr: 0601637	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  98-08 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for 
entitlement to an initial compensable rating for hearing loss 
of the left ear in February 1998 and entitlement to service 
connection for hearing loss of the right ear in June 2004.

The veteran filed his original claim for service connection 
for left ear hearing loss in August 1997.  The RO granted his 
claim in February 1998 and assigned a noncompensable rating.  
The veteran filed a notice of disagreement in March 1998 and 
timely perfected his appeal in May 1998.

The veteran and his wife participated in a Board hearing in 
May 1999.  A transcript of that hearing has been associated 
with the claims folder.

The claim for an initial compensable rating for left ear 
hearing loss came before the Board in June 1999.  The Board 
remanded this claim to obtain an addendum from the 
audiologist, Ms. Kaelber, and to consider to provisions of 
38 C.F.R. § 4.85, which became effective on June 10, 1999 and 
to apply whichever version was more favorable to the veteran.

In July 2002, the RO issued a supplemental statement of the 
case after receiving the addendum from Ms. Kaelber.  

In September 2002, the veteran submitted a statement in 
support of his claim.  The letter indicated that the veteran 
also suffered from hearing loss in his right ear.

The claim was returned to the Board in May 2003.  The Board 
noted that the veteran's August 2002 letter raised the issue 
of service connection for right ear hearing loss and 
determined that the veteran's left ear hearing loss could 
have been contingent on whether the veteran had established 
hearing loss in his right ear.  As such, it was determined 
that the two issues were inextricably intertwined and the 
claim was remanded to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) for both the left and right 
ears, to obtain detailed information from the veteran 
regarding when and by whom he was treated for his hearing 
loss and to adjudicate the veteran's claim for service 
connection for hearing loss of the right ear.

In June 2004 the RO issued a rating decision that denied the 
veteran's claim for service connection for right ear hearing 
loss.  In September 2004, the veteran submitted a statement 
indicating his disagreement with the June 2004 RO decision.  

In February 2005, both the claims of service connection for 
right ear hearing loss and entitlement to an initial 
compensable rating for left ear hearing loss were returned to 
the Board.  The Board noted that the letter submitted in 
September 2004 constituted a timely notice of disagreement.  
Such notice initiated the appellate process with respect to 
the issue of service connection for right ear hearing loss.  
Pursuant to Manlincon v. West, 12 Vet. App. 238, 240 (1999), 
the claim was remanded to the RO to issue a statement of the 
case.

In May 2005, the RO issued a statement of the case for the 
issue of service connection for right ear hearing loss.  
Although the veteran did not submit an official VA Form 9 to 
initiate his appeal, his representative's submission of a 
post-remand brief addressing both his claim for an initial 
compensable rating for his left ear hearing loss and 
entitlement to service connection for right ear hearing loss 
will be accepted in lieu of a VA Form 9.


FINDINGS OF FACT

1.  The veteran does not have a right ear hearing disability 
within the meaning of VA laws and regulations.

2.  VA examinations in December 1997, February 2002 and April 
2004 show that the veteran has Level I hearing in the left 
ear.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's left ear hearing loss, 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The grant of service connection for right ear hearing 
loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, Diagnostic Code 6100 
and 4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  In January 2002, the RO issued a letter 
to the veteran that described the elements necessary to 
substantiate a service connection claim.  Although the 
initial letter from the RO did not address the elements 
necessary to establish a claim for an increased rating, the 
veteran has not been prejudiced thereby.  Subsequent contact 
with the veteran, including the October 1998 statement of the 
case and the July 2002 and June 2004 supplemental statements 
of the case addressed the veteran's claim for an increased 
rating.  The supplemental statements of the case also 
included the full text of 38 C.F.R. § 3.159.  Additionally, 
the veteran himself made very clear that he was aware of the 
elements necessary to substantiate a claim for an increased 
rating in his statement dated January 1999, the Central 
Office hearing in May 1999, the statement dated August 2002, 
the VA Form 646 submitted by the veteran's representative 
dated November 2002, the appellant's brief dated January 2005 
and the appellant's post-remand brief dated August 2005.  The 
veteran was informed of the elements necessary to 
substantiate his claim.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The January 
2002 letter informed the veteran that VA would make 
reasonable efforts to assist him in obtaining evidence 
necessary to support his claim.  Specifically, VA would 
assist in obtaining medical records, employment records or 
records from other Federal agencies.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The January 2002 letter requested that the veteran 
provide the names of the people, agencies or companies who 
had relevant records, the corresponding addresses, 
approximate time frames covered by such records and the 
conditions for which he was treated.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The January 2002 letter requested that 
the veteran submit any evidence that was pertinent to his 
claim.  Such evidence could be lay or medical, including but 
not limited to copies of service medical or personnel 
records, employment or retirement medical examinations, 
medical evidence from hospitals, clinics and private 
physicians, letters written during service, photographs, 
pharmacy prescription records or insurance examination.

With regard to the VCAA elements in general, it should be 
noted that at the veteran's hearing in May 1999 the Veterans 
Law Judge provided advice to the veteran as to the nature of 
the claim, the nature of the evidence needed to substantiate 
the claim, and the procedures to follow in adding evidence to 
the record.  The Veterans Law Judge also took steps to assist 
the veteran in supplementing the record, including ordering 
the record to be held open for a period in order to 
facilitate the veteran's attempts to obtain additional 
medical reports.

In December 2003, the RO issued a separate VCAA letter 
regarding the veteran's claim of service connection for right 
ear hearing loss.  The letter addressed the responsibilities 
of the VA to obtain records on behalf of the veteran and 
requested the veteran submit additional information to 
substantiate his claim.  Although the RO did not send the 
veteran a letter specifically informing him of the evidence 
necessary to substantiate the claim, the omission did not 
result in prejudice to the veteran.  There have been 
extensive communications between the veteran and VA over the 
long course of development of his claims; and, in these 
communications, the veteran has been provided with ample 
information regarding the development of his claim for 
service connection for a hearing disability.  Thus, the 
veteran was made aware of the evidence he would need to 
establish his claim.

VA fulfilled the duty to assist and the veteran was not 
prejudiced by inadequate development.  See 38 U.S.C.A. 
§ 5103A (West 2002).  Following the veteran's original claim 
for left ear hearing loss in August 1997, the RO sent a 
letter to the veteran requesting evidence showing that the 
claimed disability had been treated since service and 
requested statements from doctors who treated the veteran, to 
include findings and diagnoses.  Later in August 1997, in 
response to a statement of the veteran, the RO requested 
medical evidence from Doctors Ellis and Cooper.  In December 
1997 the VA afforded the veteran an examination for ear 
disease and an audiological examination.  In May 1999, the 
veteran was provided an opportunity to be heard during his 
Central Office hearing.  In August 1999 the RO sent the 
veteran a letter requesting he sign a release form for 
medical records from Laura Kaelber, audiologist.  In 
September 1999, the RO sent a letter to Laura Kaelber 
requesting audiological records.  In January 2002, the RO 
issued a VCAA letter, informing the veteran of the steps the 
VA would take on his behalf, and requesting he provide the 
names of any other physicians, etc. to help support his 
claim.  In February 2002 the veteran was afforded a VA ear 
disease examination and an audiological examination.  In 
April 2003, the veteran was afforded a VA ear disease and 
audiological examination.  In June 2003, the RO again 
informed the veteran that it was VA's responsibility to 
obtain service medical records, employment records and any 
records held by a Federal agency.  The letter also requested 
that the veteran provide VA with the names of any other 
physicians he had seen in treating his hearing conditions.  
In December 2003, the RO again requested the dates of any 
medial treatment during service, lay statements, employer 
examinations, pharmacy records or insurance examinations.  In 
April 2004, the veteran was afforded a VA audiological 
examination.  The veteran has not provided any further 
information regarding when or by whom he has been treated for 
his hearing condition.  Based on the foregoing, the Board has 
determined that the duty to assist has been fulfilled.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The duty to assist has been satisfied.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.


Background

In October 1964, the veteran submitted to a reserve 
commission examination.  The Standard Form (SF) 88 indicated 
that the veteran's ears and drums were normal.  The examiner 
noted that the veteran was qualified for Air Force 
commission.  The audiometric results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
-5
LEFT
5
0
5
5
0

On the October 1964 SF 89, the veteran indicated that he did 
not have ear trouble.  In December 1964 the veteran's 
participated in an examination for his enlistment into the 
Air Force reserves.  On the SF 89, the veteran again noted 
his ears to be normal.

A clinical record cover sheet, dated October 1966 noted that 
a claymore type mine had exploded while the veteran was 
waiting for a bus on Tran Hung Doa Street in Saigon.  The 
veteran suffered fragment wounds of the legs and traumatic 
perforation of the left tympanic membrane.

An ear, nose and throat (ENT) clinic note dated October 1966 
that the veteran was seen for a follow-up for his traumatic 
perforation of the left eardrum.  It was noted to be dry and 
clean.  A note dated November 1966 indicated that the left 
tympanic membrane was 50 percent closed and dry.  An ENT 
noted dated December 1966 stated there was much debris over 
the left eardrum, but it appeared intact except for Vaseline 
encrusted on the eardrum.

An ENT note dated April 1967 stated that the traumatic 
perforation of the left eardrum was healed.  The examiner's 
impression was no hearing loss and the left tympanic membrane 
was healed.  Also dated April 1967 was an audiometric and 
caloric evaluation.  The results were not interpreted.

The SF 88 dated June 1967 indicated normal ears and drums.  
The results of the audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
15
5
0

The SF 88 dated February 1968 indicated normal ears and 
drums.  The results of the audiogram were was follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

On the veteran's SF 89 dated February 1968, he did not 
indicate that he had problems with hearing loss.

On the SF 88 dated September 1970, the examiner noted the 
veteran's ears and drums to be normal.  The examiner also 
noted that the veteran's left tympanic membrane was normal.  
The audiometry results were as follows:









HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
0
0
15
15
20

An ENT note dated February 1972 indicated that the veteran 
suffered from ear problems.  Both tympanic membranes were 
clouded with fluid present.  The right ear was noted to have 
otitis media.

The separation SF 88 noted that the veteran's ears and drums 
were normal.  The audiometry results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
15
20
20
15

On the veteran's separation SF 93, he indicated that he 
suffered from hearing loss.  The examiner referenced the 
veteran's audiogram.

The veteran participated in a VA ear disease examination in 
December 1997.  Upon physical examination, his auricle and 
external canals were normal, his tympanic membranes were 
bloody, tympanum was normal with no air-fluid levels and the 
mastoid was nontender with no erythema or edema.  There were 
no related balance or respiratory problems.  There was no 
active ear disease at the time of the examination and no 
indication of any infection of the middle or inner ear.




Also in December 1997, the veteran submitted to an 
audiological examination.  Pure tone results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
20
LEFT
0
0
20
40
65

The pure tone threshold average was 6 for the right ear and 
31 for the left ear.  Speech recognition scores, based on the 
Maryland CNC Word List were 100 percent for the right ear and 
96 percent for the left ear.  The diagnosis was moderate high 
frequency sensorineural hearing loss in the left ear and the 
right ear was within normal limits.

The veteran submitted private medical records from Maryland 
Audiology in May 1999.  The examiner noted that conventional 
audiometry under headphones using pulsed pure tones as 
stimuli revealed normal hearing sensitivity 250 Hertz (Hz) 
through 4000 Hz sloping precipitously to a mild to severe 
high frequency hearing loss in the right ear.  Testing for 
the left ear revealed normal hearing sensitivity 250 Hz 
through 2000 Hz sloping to a moderate to severe sensorineural 
hearing loss thereafter.  Word discrimination scores 
obtaining using NU6 word lists in quiet were 100 percent and 
88 percent for the right and left ears respectively at a 
presentation level of 50 dBHL.  Word discrimination scores of 
100 percent and 92 percent were obtained for the right and 
left ears respectively at a presentation level of 50 dBHL 
with 40 dB of competing noise presented to the contralateral 
ear.  Tympanometric measures were within normal limits for 
middle ear pressure and tympanic membrane compliance as well 
as ear canal volumes, bilaterally.

The examiner concluded that the veteran had a mild to severe 
high frequency hearing loss in the right ear and a moderate 
to severe high frequency sensorineural hearing loss in the 
left ear.  The veteran was told to expect mild to moderate 
communication difficulties, especially in the presence of 
background noise, due to asymmetrical hearing loss.  The 
medical records also included an audiogram, but it was not 
interpreted according to VA regulations.

In February 2002, the veteran participated in a VA audiologic 
examination.  The pure tone results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
20
30
LEFT
25
20
35
50
70

The pure tone threshold average was 21 for the right ear and 
44 for the left ear.  Speech recognition scores, based on the 
Maryland CNC Word List were 96 percent for the right ear and 
94 percent for the left ear.  Hearing was within normal 
limits from 500 to 3000 Hz, with a mild sensorineural hearing 
loss at 4000 Hz in the right ear.  Hearing was within normal 
limits from 500 to 1000 Hz with a mild to moderate/severe 
sensorineural hearing loss of the left ear.  Word recognition 
ability met the normal rating standards for the right ear.

In an April 2003 addendum to the RO, the supervising 
audiologist stated that after a careful and extensive review 
of the veteran's claims folder and a comparison of three 
separate audiological examinations (December 1997, April 1999 
and February 2002) conducted by three different audiologists, 
it was his opinion that (1) while a slight decrease in 
hearing thresholds of the left ear were noted, those changes 
were not significant over the last five years.  It was 
believed that those changes were more likely than not due to 
aging and/or environmental factors; (2) threshold 
configurations were consistent and were supported by negative 
pure tone stingers and (3) the asymmetry noted regarding left 
ear hearing loss was consistent with the acoustic trauma the 
veteran reported while in the military.

The VA ear disease examination in April 2004 noted that the 
veteran was in no acute distress.  He seemed to be able to 
hear the examiner's normally spoken conversation very well 
and there was no evidence of any kind of balance problem.  
Both auricles were normal without deformity or loss of 
tissue.  Both external auditory canals showed no wax, edema, 
exudate, discharge, drainage or inflammation.  Both tympanic 
membranes were intact; especially the left one where there 
was a history of perforation, but the examiner did not see 
any kind of perforation or even monomeric membrane.  Both 
middle ears showed no evidence of any kind of fluid or 
cholesteatoma.  Both mastoids showed no evidence of discharge 
or drainage.  Pure tone results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
30
LEFT
25
20
35
60
80

The pure tone threshold average was 25 for the right ear and 
49 for the left ear.  Speech recognition scores, based on the 
Maryland CNC Word List were 96 percent for the right ear and 
94 percent for the left ear.  Hearing was found to be within 
normal limits between 500 and 3000 Hz with a mild 
sensorineural hearing loss at 4000 Hz for the right ear.  
Hearing was found to be within normal limits from 500 to 1000 
Hz, with a mild to severe sensorineural hearing loss from 
2000 to 4ooo Hz for the left ear.  Word recognition ability 
met the normal rating standards for the right ear.

In May 2004, the VA supervising audiologist added a 
memorandum to the veteran's claims folder.  The veteran's 
claims folder was reviewed as per request in May 2004 
regarding the question of whether the veteran qualifies for 
service connection for hearing loss in the right ear.  

In December 1997 the four frequency averages (1000, 2000, 
3000 and 4000) for the right ear was 6dB and left ear was 31 
dB.  For comparison, the May 1999 results were 13 dB for the 
right ear and 36 dB for the left ear.  There was no 
significant difference between those findings.  The four 
frequency averages for the veteran's most recent test were 25 
dB for the right ear and 49 dB for the left ear.  The changes 
were consistent with aging.  Given the thresholds identified 
in April 2004, the veteran was noted to more than likely have 
occasional difficulties following conversational speech in 
quiet if he was not looking directly at the speaker.

Speech results for the right ear and left ear on the April 
2004 examination were within normal limits.  The veteran's 
speech recognition at a comfortable listening level were 
excellent at 100 percent to 94 percent in the right ear and 
left ear respectively.  The reported difficulties in 
understanding speech of females, children and individuals 
with weak voices was consistent with the degree of hearing 
loss the veteran had over 4000 Hz.  It should be noted that 
the configuration of the hearing loss was bilateral but the 
greater loss was in the left ear.

In a memorandum to the claims folder, Diana Weglein, 
audiologist, noted that a remand was requested from the RO, 
asking the audiologist to specify whether the results of the 
May 1999 audiometric testing by Maryland Audiology presented 
language difficulties or inconsistent speck audiometry scores 
that would make the use of both puretone average and speech 
discrimination inappropriate.  A remand dated January 2004 by 
Glen Baquet indicated that the findings from May 1999 by 
Maryland Audiology were similar to those obtained for the 
December 1997 VA examination, and the speech recognition 
scores were 100 percent and 92 percent for the right and left 
ears, respectively.  It was the writer's opinion that the use 
of pure tone thresholds and speech discrimination scores 
obtained by Maryland Audiology were appropriate for rating 
purposes.


Analysis

Service Connection for Right Ear Hearing Loss

Service Connection, In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002). For 
certain chronic disorders, to include sensorineural hearing 
loss, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Pond v. West, 12 Vet. App. 341, 346 (1999); 
accord Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Service Connection, Hearing Loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2005).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2005).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, supra.  
For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

Reasons and Bases

The veteran in essence contends that he suffered noise trauma 
exposure from the explosion of a claymore while he was 
waiting for a bus on Tran Hung Doa Street in Saigon, and that 
he incurred bilateral hearing loss as a result.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Caluza, supra.

The evidence of record does not establish that the veteran 
has a current disability by VA standards.  The audiometry 
reports dated October 1964, June 1967, February 1968, 
September 1970, February 1972, December 1997, February 2002 
and April 2004 indicate that the veteran's right ear hearing 
is within normal limits.  Impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2005).  All of the aforementioned test 
results do not meet these criteria.  As such, the veteran's 
claim does not satisfy element (1) of Caluza.

For the sake of argument, the Board will address elements (2) 
and (3) of Caluza  With regard to element (2), in-service 
incurrence of a disease or injury, the evidence of record 
establishes that the veteran did suffer from an explosion of 
a claymore mine in Saigon.  Service medical records dated 
October 1966 note that the veteran was seen for a follow-up 
for his traumatic perforation of the left eardrum.  There was 
no mention of a right ear hearing disability or injury.  An 
ENT note dated February 1972 indicated that the veteran 
suffered from ear problems.  Both tympanic membranes were 
clouded with fluid present.  The right ear was noted to have 
otitis media.  The veteran's separation SF 88 noted that the 
veteran's ears and drums were normal.  The veteran noted on 
his SF 93 that he suffered from hearing loss, but did not 
specify which ear.  As such, the veteran fails to meet the 
criteria for element (2).

With regard to element (3), medical nexus, there is no 
evidence of record that establishes a connection between a 
disease or injury in service and a current disability.

In essence, the veteran's case rests of his own statements 
that he sustained right ear hearing loss in service.  The 
Board has considered those statements.  However, it is well-
established that the veteran, as a lay person without medical 
training, is not qualified to render medical opinions 
regarding matter such as diagnosis and etiology of disorders 
and disabilities, and his opinion is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."]  In addition, 
to the extent that the veteran is contending that he 
sustained an ear injury in service; his recent statements are 
outweighed by the utterly negative service medical records.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for right ear hearing 
loss must be denied.  38 U.S.C.A §5107 (West 2002).




Initial Compensable Rating for Left Ear Hearing Loss

Increased Disability Ratings - In General

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2005).

Specific Schedular Criteria - Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2005).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection was received in August 1997, before the amended 
regulations became effective.  Thus, the veteran's claim will 
be evaluated in accordance with both versions of the 
regulations.  See VAOPGCPREC 3-2000 (2000).  The amended 
regulations did not alter the method described above using 
Tables VI and VII, and therefore has no effect on the 
veteran's claim.  However, pertinent changes were made to 38 
C.F.R. § 4.86, regarding cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 
hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Fenderson Considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Reasons and Bases

Service connection is currently in effect for left ear 
hearing loss, evaluated as zero percent disabling.  The 
veteran seeks a higher disability rating.

Applying the findings of the December 1997, February 2002 and 
April 2004 VA examinations to the rating criteria for hearing 
impairment, the Board concludes that there is no basis at 
this time for a rating assignment in excess of the currently 
assigned noncompensable evaluation.

The report of the December 1997 examination shows that the 
veteran's manifested average puretone thresholds were 6 
decibels in the right ear and 31 decibels in the left ear, 
with speech discrimination of 100 percent in the right ear 
and 96 percent in the left ear.  Reference to 38 C.F.R. § 
4.85, Table VI, shows the veteran's hearing loss to be Level 
I impairment for each ear.  Under 38 C.F.R. § 4.85, Table 
VII, this degree of bilateral hearing impairment is 
noncompensable.  The report of the February 2002 examination 
shows that the veteran's manifested average puretone 
thresholds were 21 decibels in the right ear and 44 decibels 
in the left ear, with speech discrimination of 96 percent in 
the right ear and 94 percent in the left ear.  Reference to 
38 C.F.R. § 4.85, Table VI, shows the veteran's hearing loss 
to be Level I impairment for each ear.  Under 38 C.F.R. § 
4.85, Table VII, this degree of bilateral hearing impairment 
is noncompensable.  The report of the April 2004 examination 
shows that the veteran's manifested average puretone 
thresholds were 25 decibels in the right ear and 49 decibels 
in the left ear, with speech discrimination of 96 percent in 
the right ear and 94 percent in the left ear.  Reference to 
38 C.F.R. § 4.85, Table VI, shows the veteran's hearing loss 
to be Level I impairment for each ear.  Under 38 C.F.R. § 
4.85, Table VII, this degree of bilateral hearing impairment 
is again, noncompensable.  

The Board notes that no matter which examination is used, the 
schedular criteria for a compensable rating are not met.  
There are no recent examination or treatment reports that 
call these reports into question.

Moreover, since there are specific requirements in terms of 
puretone threshold averages and speech reception test results 
for each percentage rating, the assignment of a compensable 
rating utilizing the provisions of 38 C.F.R. § 4.7 is not 
appropriate.  The veteran's test results clearly fall within 
the parameters for a zero percent rating.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, 
Diagnostic Code 6100 (2005).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 38 
C.F.R. § 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds at each of 
the specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 dB's or more, an evaluation could be based upon either 
Table VI or Table VIa, whichever results in a higher 
evaluation.  Under section 4.86(b), when a puretone threshold 
is 30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.

It is clear from the medical evidence that the provisions of 
38 C.F.R. § 4.86 are not met in this case with respect to the 
left ear.  Puretone thresholds only exceed 55 dB's at 3000 
Hertz and above in the left ear, so the requirements of 
subdivision (a) are not satisfied.  With respect to 
subdivision (b), although puretone thresholds are primarily 
below 30 dB at 1000 Hertz, they are not 70 dB or more at 2000 
Hertz.  

Based on the evidence as discussed above, a preponderance of 
the evidence is against the veteran's claim of entitlement to 
a compensable evaluation for left ear hearing loss.  The 
claim, accordingly, is denied.

Extraschedular ratings

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  

The record does not show that the veteran has required any 
hospitalizations related to his hearing loss.  Additionally, 
there is nothing in the current evidence of record to 
indicate that left ear hearing loss caused any interference 
with the veteran's employment.  Although there is no question 
that the veteran experiences some problems due to his 
service-connected hearing loss, these symptoms are 
contemplated in the currently assigned noncompensable 
disability rating.  See 38 C.F.R. §§ 3.321(a), 4.1; see also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, a preponderance of the evidence does not support 
the proposition that the veteran's service-connected left ear 
hearing loss presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2005).  Accordingly, extraschedular evaluation 
is not warranted.

In summary, the level of hearing demonstrated on objective 
evaluation is not consistent with a schedular evaluation in 
excess of the currently assigned noncompensable rating.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased schedular 
evaluation for left ear hearing loss and the benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


